El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En 18 de octubre de 1932 Leocadio Más inició una acción en la Corte de Distinto de San Juan, solicitando el deslinde de ciertas propiedades del demandante y del demandado Juan de Dios Marrero que lindan entre sí y que radican en el barrio de Santurce, de la ciudad de San Juan.
Se alegó que la demanda no aduce liechos suficientes para determinar una causa de acción. Esta excepción, sometida a la corte inferior por el demandante, sin baber comparecido a su discusión el demandado, fué declarada sin lugar, conce-diéndose un término de diez días a Juan de Dios Marrero para radicar su contestación. La resolución del tribunal fué notificada el 8 de diciembre de 1932, y el 17 del mismo mes el demandado compareció por su abogado, alegando exceso de asuntos profesionales y ocupaciones de carácter legisla-tivo, y pidiendo una prórroga de veinte días para archivar su contestación. Concedida esta prórroga y vencida sin ba-ber realizado el demandado ninguna otra gestión, en 9 de enero de 1933 solicitó el demandante que se anotara la re-beldía, lo que así se bizo.
Celebrada la vista del caso con la comparecencia y prueba que ofreció el demandante, la corte dictó su fallo en 30 de marzo del mismo año, declarando con lugar la demanda. Al-gunos días después el demandado, representado por el abo-gado Pablo Andino, solicitó que se dejase sin efecto la sen-tencia, alegando que se personó en la oficina del que fué su abogado, Sr. Dones Padró, y que éste le manifestó que “sus labores legislativas le habían usurpado el tiempo y su aten-ción basta el extremo de baber olvidado su obligación de con-testar la demanda en tiempo hábil.” La moción del deman-dado aparece respaldada por una declaración jurada donde ratifica las manifestaciones que pone en labios de su abogado y dice que a su juicio tiene una buena y justa defensa. Tam-bién radicó dicho demandado una contestación donde niega por falta de información y creencia que el demandante sea *717dueño de la finca que como de su propiedad describe eu la demanda, y que en el caso de que lo sea, le falta en su su-perficie alguna parte o porción, y alega que viene poseyendo el inmueble que se describe en la demanda como de su pro-piedad quieta, pública y pacíficamente, sin interrupción al-guna, contando la posesión de sus antecesores, por un período mayor de treinta años. La corte inferior declaró sin lugar la moción para que se dejase sin efecto la sentencia.
Alega el apelante que la corte incurrió en error al decla-rar que el motivo alegado bajo la excusa de la negligencia baya sido el estar ocupado su abogado en los meses de diciembre, 1932, y enero, 1933, en trabajos legislativos, iáe ar-guye que la moción se basa en inadvertencia del abogado del demandado y que esta inadvertencia puede derivarse de estar dedicada su mente a trabajos legislativos, que ocuparon su atención de una manera tan intensa que la fijó únicamente en los deberes de legislador, olvidando los profesionales. Se alega además que la corte cometió error al concluir que la negligencia del abogado no puede ser dispensada al cliente.
Hemos visto que en diciembre se solicitó una prórroga por el abogado, Sr. Dones Padró, alegando exceso de asuntos pro-fesionales y ocupaciones' de carácter legislativo, y que el de-mandado en su moción expresó bajo juramento que su abo-gado le dijo que sus labores legislativas le habían usurpado tiempo y atención hasta el extremo de haber olvidado su obli-gación de contestar la demanda.
No es posible aceptar como buena una excusa que se basa en la preocupación mental de un legislador sobre sus labores legislativas. Si aceptáramos esta excusa, los legisladores au-torizados al ejercicio de nuestra profesión podrían, en cual-quier tiempo, bajo una alegación de que están preocupados mentalmente en asuntos relacionados con -su representación en la Asamblea Legislativa, quedar dispensados de presentar, dentro del término señalado por la ley, sus alegaciones en los tribunales de justicia. Este es un caso en que la discreción judicial ha sido razonablemente ejercitada. El demandado *718no ha presentado razón alguna qne justifique que se deje sin efecto la sentencia. Los tribunales de justicia, por regia general y actuando juiciosamente, ejercen con liberalidad sus facultades discrecionales cuando se trata de abrir una rebel-día o de dejar sin efecto una sentencia pronunciada después que la rebeldía ha sido anotada. Es necesario, sin embargo, que se ofrezca alguna excusa razonable que pueda servir de base al ejercicio de la discreción judicial de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil. En este caso no aparece esa excusa. La corte inferior, al denegar la moción, se expresó en los siguientes términos:
A la vista de esta moción de apertura de rebeldía las p'artes com-parecieron el día 18 de abril y argumentaron extensamente la cuestión. Sería faltarnos el respeto el que pudiéramos aceptar que en el mes de diciembre y enero esté la Asamblea de Puerto Rico en sesión, puesto que no ya los abogados, sino los meros ciudadanos, saben de memoria que la Legislatura de Puerto Rico se reúne el segundo lunes de fe-brero de cada año. No podemos aceptar tampoco que tal alegación puede por sí sola constituir causa de ignorancia o error, o negligen-cia excusable. El hecho cierto es que el abogado compareció en dos ocasiones; que el demandado sabía de tales comparecencias, y no es hasta que se dicte sentencia, practique su prueba el demandante y se le notifique la sentencia, a pesar de que él en su moción manifiesta que no ha sido notificado, que comparece con una moción solicitando la apertura de la rebeldía. Entre la fecha que se anotó la rebeldía por el demandante, o sea enero 10 de 1933, hasta el día 17 de marzo en que se celebró la vista de este pleito, transcurrieron más de dos meses. Pudo el demandado enterarse perfectamente de cuál era el estado de su asunto y no lo hizo. Seguir esta práctica haría interminables los juicios y sería inútil entonces que se anotaran rebeldías y se celebra-ran juicios, si la corte habría de abrir la rebeldía y permitir que se trabara la contienda que se debió trabar antes, solamente porque el demandado álegue que en los meses de diciembre y enero su abogado estaba ocupado en sesiones legislativas. No dice esto el abogado del demandado que lo representaba durante estos meses. Por otra parte, la sentencia nuestra solamente declara con lugar la demanda y ordena el deslinde del solar de acuerdo con la mensura practicada. Nada im-pide que el demandado al hacerse el deslinde defienda su derecho; pero ni el affidavit de mérito ni la contestación nos podrían dar razo-*719nablemente base para permitir que después de resuelto este caso se abra de nuevo el mismo por la mera manifestación que nos hace el demandado en tales alegaciones.”

Bebe confirmarse la sentencia apelada.